Exhibit 10.1

CONVERSION AGREEMENT

CONVERSION AGREEMENT (this “Agreement”), dated as of May 3, 2006, by and between
Microvision, Inc., a Delaware corporation (the “Company”), and Satellite
Strategic Finance Associates, LLC (“Satellite”).

A. Pursuant to the Securities Purchase Agreement, dated September 9, 2004 (the
“Securities Purchase Agreement”), Satellite purchased from the Company
(i) 10,000 shares of the Company’s Series A Convertible Preferred Stock, stated
value $1,000 per share (the “Preferred Stock”) and (ii) a Warrant (the
“Warrant”) to purchase shares of the Company’s Common Stock, par value $.001 per
share (the “Common Stock”).

B. The Company and Satellite have agreed that the Company would issue Satellite
1,353,066 shares of Common Stock in exchange for 5,000 shares of Preferred Stock
and the accrued dividends thereon (the “Proposed Transaction”).

C. To effectuate the Proposed Transaction, Satellite will convert 5,000 shares
of Preferred Stock and all accrued and unpaid dividends thereon (which as of the
date hereof is $15,822.00) into shares of Common Stock at a per share conversion
price of $6.36472 (the “Conversion”); and, as an inducement for, and in
consideration of, Satellite’s agreement to effectuate the Conversion, the
Company will (x) issue 565,000 additional shares of Common Stock (the “Incentive
Shares”) and (y) register the Incentive Shares with the Securities and Exchange
Commission.

D. Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Securities Purchase Agreement.

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Satellite hereby agree as follows:

1. CONVERSION; ISSUANCE OF INCENTIVE SHARES.

1.1 Conversion. Contemporaneously with the execution and delivery of this
Agreement, Satellite shall execute and deliver to the Company a Notice of
Conversion in the form attached to the Certificate of Designation (the “Notice
of Conversion”) relating to the Preferred Stock (the “Certificate of
Designation”), requesting the conversion of 5,000 shares of Preferred Stock into
788,066 shares of Common Stock. Upon receipt of the Notice of Conversion, the
Company will deliver Conversion Shares (as defined in the Certificate of
Designation) to Satellite in accordance with the terms of the Certificate of
Designation. Satellite shall have all rights and remedies available to it under
the Securities Purchase Agreement and Certificate of Designation with respect to
the Conversion.



--------------------------------------------------------------------------------

1.2 Issuance of Incentive Shares. Contemporaneously with the execution and
delivery of this Agreement and receipt of the Notice of Conversion, the Company
shall issue and deliver to Satellite a certificate representing the Incentive
Shares, all of which will be fully paid and validly issued.

1.3 Dilutive Issuance and Below Market Issuance. The Company and Satellite
hereby acknowledge and agree that the issuance of the Incentive Shares does not
constitute a Dilutive Issuance or a Below Market Issuance for purposes of the
adjustment provisions of Section 8 of the Certificate of Designation.

1.4 Registration Rights Agreement. Contemporaneously with the execution and
delivery of this Agreement, the Company and Satellite shall enter into the
Registration Rights Agreement in the form attached hereto as Exhibit A, pursuant
to which the Company will effect the registration of the Incentive Shares for
resale by the holders thereof under the Securities Act (the “Registration Rights
Agreement”).

1.5 Adjustment Upon Effective Date. If the 45 Day VWAP calculated as of the 45th
Trading Day after the Effective Date (as defined in the Registration Rights
Agreement) is less than $3.62, the Company shall pay Satellite in cash an amount
equal to the product of (i) the difference of (x) $3.62 minus (y) the 45 Day
VWAP calculated as of the 45th Trading Day after the Effective Date times
(ii) the number of Incentive Shares sold by Satellite as of the 45th Trading Day
after the Effective Date plus the number of Incentive Shares owned by Satellite
as of the 45th Trading Day after the Effective Date as to which Satellite can
demonstrate, to the Company’s reasonable satisfaction, Satellite is economically
neutral as a result of hedging activities. Such amount shall be paid on the 48th
Trading Day after the Effective Date pursuant to the written payment
instructions of Satellite, provided such payment instructions are delivered to
the Company no later than the 45th Trading Day after the Effective Date. Any
amount payable and not received on the 48th Trading Day after the Effective Date
shall accrue interest at a rate of the lower of eighteen percent (18%) per annum
and the maximum rate permitted by applicable law. “45 Day VWAP” means, as of a
particular date, the average of each daily VWAP for the 45 consecutive Trading
Days occurring immediately prior to (but not including) such date. For the
avoidance of doubt, the 45 Day VWAP shall be determined by calculating the daily
VWAP for each of the 45 Trading Days immediately preceding the relevant date,
adding together all of the daily VWAPs for such 45 Trading Day period, and
dividing such sum by 45.

 

2



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF SATELLITE. Satellite hereby represents and
warrants to the Company that as of the date hereof:

2.1 Organization, Good Standing, Authority. Satellite is duly and validly
organized, validly existing and in good standing under the laws of its formation
with the requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

2.2 Enforceability. This Agreement constitutes Satellite’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Satellite that as of the date hereof:

3.1 Organization, Good Standing. The Company is duly and validly organized,
validly existing and in good standing under the laws of its formation and has
all requisite power and authority to carry on its business as now conducted.

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement. All
corporate action on the part of the Company by its officers, directors and
stockholders necessary for the authorization, execution and delivery of, and the
performance by the Company of its obligations under, this Agreement has been
taken, and no further consent or authorization of the Company, its Board of
Directors, stockholders, any Governmental Authority or organization, or any
other person or entity is required (pursuant to any rule of the NASD or
otherwise).

3.3 Due Execution; Enforceability. This Agreement has been duly executed and
delivered by the Company. This Agreement constitutes the valid and legally
binding obligation of the Company, enforceable against it in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

3.4 Due Authorization; Valid Issuance. The Incentive Shares are duly authorized
and, when issued and delivered in accordance with the terms hereof, (i) will be
duly and validly issued, fully paid and nonassessable, free and clear of any
Liens imposed by or through the Company, and (ii) assuming the accuracy of
Satellite’s representations in this Agreement, will be issued and delivered in
compliance with all applicable Federal and state securities laws.

3.5 No Conflict with Other Instruments. Except as set forth on Schedule 3.5, the
(i) execution, delivery and performance of this Agreement, and (ii) consummation
of the transactions contemplated hereby (including without limitation, the
issuance of the Incentive Shares) will not result in any violation of any
provisions of the Company’s charter, Bylaws or any other governing document or
in a default under any provision of any instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement

 

3



--------------------------------------------------------------------------------

applicable to the Company or be in conflict with or constitute, with or without
the passage of time and giving of notice, either a default under any such
provision, instrument or contract or an event which results in the creation of
any Lien upon any assets of the Company or the triggering of any rights of first
refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities or other Persons to purchase shares of
Common Stock or other securities of the Company (whether pursuant to a
shareholder rights plan provision or otherwise).

3.6 SEC Documents; Agreements; Financial Statements; Other Information. The
Company has filed with the Commission all reports, schedules, registration
statements and definitive proxy statements that the Company was required to file
with the Commission on or after December 31, 2005 (collectively, the “SEC
Documents”). The Company is not aware of any event occurring on or prior to the
date hereof (other than the transactions effected hereby and quarterly releases
of financial results) that would require the filing of, or with respect to which
the Company intends to file, a Form 8-K after the date hereof. Each SEC
Document, as of the date of the filing thereof with the Commission (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), complied in all material respects with the
requirements of the Securities Act or Exchange Act, as applicable, and the rules
and regulations promulgated thereunder and, as of the date of such filing (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), such SEC Document (including all exhibits and
schedules thereto and documents incorporated by reference therein) did not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. All
documents required to be filed as exhibits to the SEC Documents have been filed
as required. Except as set forth in the Disclosure Documents, the Company has no
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business which, under GAAP, are not required to be reflected
in the financial statements included in the SEC Documents and which,
individually or in the aggregate, are not material to the business or financial
condition of the Company. The financial statements included in the SEC Documents
have been prepared in accordance with GAAP (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end adjustments).

4. COVENANTS OF THE COMPANY AND SATELLITE.

4.1 The Company agrees with Satellite that the Company will:

(a) file a Form D with respect to the issuance of the Incentive Shares if, as
and when required under Regulation D and provide a copy thereof to Satellite
promptly after such filing; and

(b) take such action as the Company reasonably determines upon the advice of
counsel is necessary to qualify the Incentive Shares for sale under applicable
state or “blue-sky” laws or obtain an exemption therefrom, and shall promptly
provide evidence of any such action to Satellite at Satellite’s request.

 

4



--------------------------------------------------------------------------------

4.2 Indemnification of Satellite. The Company will indemnify and hold Satellite
and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, an “Satellite Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Satellite
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or (b) any action instituted against Satellite, or any of its
Affiliates, by any stockholder of the Company who is not an Affiliate of
Satellite, with respect to any of the transactions contemplated by this
Agreement (unless such action is based upon a breach of Satellite’s
representation, warranties or covenants under this Agreement or any agreements
or understandings Satellite may have with any such stockholder or any violations
by Satellite of state or federal securities laws or any conduct by Satellite
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Satellite Party in respect of which
indemnity may be sought pursuant to this Agreement, such Satellite Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. Any Satellite Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Satellite Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time following
such Satellite Party’s written request that it do so, to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Satellite Party. The Company
will not be liable to any Satellite Party under this Agreement (i) for any
settlement by a Satellite Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Satellite Party’s wrongful actions or omissions, or gross
negligence or to such Satellite Party’s breach of any of the representations,
warranties, covenants or agreements made by Satellite in this Agreement.

5. MISCELLANEOUS.

5.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein shall survive the execution and delivery
of this Agreement notwithstanding any due diligence investigation made by or on
behalf of the party seeking to rely thereon. In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that in such case the parties shall
negotiate in good faith to replace such provision with a new provision which is
not illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

5.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Satellite may assign its rights and obligations hereunder in
connection with any private sale or transfer of the Incentive Shares in
accordance with the terms hereof, as long as, as a condition precedent to such
transfer, the

 

5



--------------------------------------------------------------------------------

transferee executes an acknowledgment agreeing to be bound by the applicable
provisions of this Agreement, in which case the term “Satellite” shall be deemed
to refer to such transferee with respect to the transferred Incentive Shares as
though such transferee were an original signatory hereto. The Company may not
assign its rights or obligations under this Agreement.

5.3 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement and the transactions contemplated hereby, (ii) it is not relying on
any advice or representation or warranty of any other party in connection with
entering into this Agreement or such transactions (other than the
representations and warranties made in this Agreement), (iii) it has not
received from any party any assurance or guarantee as to the merits (whether
legal, regulatory, tax, financial or otherwise) of entering into this Agreement
or the performance of its obligations hereunder, and (iv) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisors to the extent that it has deemed necessary, and has entered into this
Agreement based on its own independent judgment and on the advice of its
advisors as it has deemed necessary, and not on any view (whether written or
oral) expressed by any party.

5.4 Injunctive Relief. The parties hereto acknowledge and agree that a breach by
either of their obligations hereunder will cause irreparable harm the other
party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations.

5.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

5.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

5.7 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

5.8 Notices. Any notice, demand or request required or permitted to be given by
the Company or Satellite pursuant to the terms of this Agreement shall be in
writing and shall be

 

6



--------------------------------------------------------------------------------

deemed delivered (i) when delivered personally or by verifiable facsimile
transmission, unless such delivery is made on a day that is not a Business Day,
in which case such delivery will be deemed to be made on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to an
overnight courier and (iii) on the Business Day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt requested,
postage prepaid), addressed as follows:

If to the Company:

Microvision, Inc.

6222 185th Avenue NE

Redmond, WA 98052

Attn: General Counsel

Tel: (425) 415-6847

Fax: (425) 936-4550

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman

Tel: (617) 951-7000

Fax: (617) 951-7050

and if to Satellite, to such address as shall appear on the signature page
hereof executed by Satellite, or as shall be designated by Satellite in writing
to the Company in accordance with this Section 5.8.

5.9 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the holders of at least a majority of the
Incentive Shares, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

5.10 Expenses. The Company and Satellite shall each pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement and the other documents contemplated hereby;
provided, however, that that the Company shall, concurrently with the execution
of this Agreement, pay $7,500 in immediately available funds for all reasonable,
documented out-of-pocket expenses (including without limitation reasonable legal
fees and expenses) incurred by Satellite in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
documents contemplated hereby.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

MICROVISION, INC.

By:  

/s/ Thomas M. Walker

 

Name:

 

Thomas M. Walker

 

Title:

 

Vice President, General Counsel

 

SATELLITE STRATEGIC FINANCE ASSOCIATES, LLC

By:

 

Satellite Asset Management, L.P., its Manager

  By:  

/s/ Brian Kriftcher

   

Name:

 

Brian Kriftcher

   

Title:

 

C.O.O. & Principal

ADDRESS:

c/o Satellite Asset Management, L.P.

623 Fifth Avenue, 20th Floor

New York, New York 10022

  Tel: 212-209-2000

  Fax: 212-209-2021

With a copy to:

Mazzeo Song LLP

708 Third Avenue

19th Floor

New York, New York 10017

  Attn: Robert L. Mazzeo, Esq.

  Tel: 212-599-0700

  Fax: 212-599-8400

 

8



--------------------------------------------------------------------------------

Exhibit A

Registration Rights Agreement